—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal (1), as limited by their brief, from so much of an order of the Supreme Court, Nassau County (McCaffrey, J.), dated April 11, 2000, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint, and (2) from a judgment of the same court, entered June 29, 2000, dismissing the complaint.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
The Supreme Court properly determined that the doctrine of res judicata bars the plaintiffs from re-litigating the causes of action raised in their complaint (see, Evergreen v Dashnaw, 246 AD2d 814). Goldstein, J. P., McGinity, Luciano and Crane, JJ., concur.